DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                  RANDI MOSS,
                                   Appellant,

                                        v.

              GREGG LETTS o/b/o K.L. and E.L., minors,
                            Appellee.

                                 No. 4D20-2411

                                 [March 24, 2021]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Stefanie Moon, Judge; L.T. Case No.
DVCE19006506.

   Randi Moss, Boynton Beach, pro se.

   No appearance required for appellee.

PER CURIAM.

    Affirmed. See Moriarty v. Moriarty, 192 So. 3d 680 (Fla. 4th DCA 2016)
(affirming the trial court’s denial of a motion to dissolve a domestic violence
injunction, noting that the motion was insufficient due to failure to “allege
any change in circumstances”).

CIKLIN, GERBER and FORST, JJ., concur.

                             *          *           *

   Not final until disposition of timely filed motion for rehearing.